Citation Nr: 1648013	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  13-13 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent disabling for bilateral pes planus with hallux valgus and callus formation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel






INTRODUCTION

The Veteran had active duty service from August 1978 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO). Jurisdiction now lies with the RO in Atlanta, Georgia.

In an April 2009 VA Form 9, the Veteran requested a hearing before the Travel Board. However, the Veteran cancelled his hearing. Accordingly, the Veteran's hearing request is deemed withdrawn. 38 C.F.R. § 20.704 (e).

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, in a November 1988 rating decision, the RO granted service-connection for the Veteran's pes planus with hallux valgus, with a rating of 30 percent, effective June 21, 1988 and rating under diagnostic code 5276 regarding pes planus. In April 2010, the Veteran filed a claim for an increased evaluation. In an April 2010 statement, the Veteran asserted that since the filing of his claim, he has sought treatment for his feet at local VA hospitals, but that the condition of his feet has continued to deteriorate over the years, causing pain and decreased ability to walk, run, or exercise. The Veteran noted that he knows needs surgical intervention to correct his feet.

The Veteran was afforded a VA examination in June 2010, in which the examiner noted a diagnosis of bilateral pes planus with hallux valgus and callus formation; right and left forth hammertoe; left and right enthesopathic and degenerative joint disease. Additionally, the June 2010 VA examiner performed imaging and found that the Veteran has degenerative joint disease of the bilateral feet. Therefore the June 2010 VA examination report includes the final diagnosis of bilateral pes planus with hallux valgus and callus formation, and degenerative joint disease. Furthermore, an October 2012 private examination by M. J. G., DPM, indicates "degenerative joint disease 1st MPJ bilaterally."  November 2010 and March 2012 Advance Foot Care podiatry progress notes indicated painful hammertoe deformities digits 2-5 bilaterally.  The March 2012 notes also indicated painful hallux valgus deformity bilaterally.

However, on review, the Board finds that a remand is necessary to obtain a clarifying VA medical opinion. Specifically, the June 2010 VA examiner identified degenerative joint disease of the bilateral feet, with both non-weight bearing and weight bearing x-rays of the bilateral feet producing abnormal imaging. However, the June 2010 VA examiner did not address whether the Veteran's bilateral degenerative joint disability is related to the Veteran's currently service-connected bilateral pes planus with hallux valgus.

Moreover, the Board notes that, because the degenerative joint disease may be associated with the Veteran's service-connected bilateral feet disability, a new VA examination must be completed in accordance with the Court's decision in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016). According to Correia v. McDonald, VA musculoskeletal examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with range of motion measurements of the opposite undamaged joint. The examiner indicated that the diagnosis noted in June 2012 examination report was a result of a progression of the previous diagnosis. Therefore, the Board finds that a remand is necessary to provide clarification, and to provide the Veteran with an additional VA examination that tests the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the joints in question and any paired joints.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with the electronic claims file any updated and relevant VA and/or private treatment records. See May 2010 Statement in Support of Claim (noting on-going VA treatment).

2. Thereafter, the RO should schedule an appropriate VA examination to determine the current severity and symptomatology of the Veteran's service-connected bilateral pes planus with hallux valgus, and to obtain clarifying opinion concerning the Veteran's degenerative joint disease of the bilateral feet. 

The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken. 

The examiner is to address the following:

(a) Whether the Veteran has a current diagnosis of degenerative joint disease of the bilateral feet. If such diagnosis exists, the examiner is to opine as to whether the degenerative joint disease of the bilateral feet is associated with the Veteran's service-connected bilateral pes planus with hallux valgus, as opposed to any non-service connected disabilities, such as hammer toe- or whether it is not possible to make this distinction. See, e.g., June 2010 VA examination and October 2012 private examination from M. J. G., DPM (noting a diagnosis of hammer toe as well).

In providing this clarifying opinion, to the extent possible, the examiner should distinguish between the symptoms associated with the service-connected bilateral feet disability and any symptoms associated with a nonservice-connected disorder. If the examiner cannot separate the symptoms, he or she should so state in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

(b) Next, the examiner must assess all signs and symptomatology attributable to the Veteran's service-connected bilateral foot disability. If symptoms cannot be separated, the examiner must state so.

The examiner is to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner is to note a full and complete history of the Veteran's symptoms, to include symptoms associated with any flare-ups.

3. Ensure that the examination report is adequate. If it is deficient in any manner, return the report to the examiner as inadequate. 

4. Finally, after conducting any other development deemed necessary, readjudicate the Veteran's claim with consideration of whether any separate disability ratings with regard to the service-connected pes planus with hallux valgus are warranted. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




